Citation Nr: 1717591	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  11-11 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for pancreatic cancer, to include as caused by herbicide exposure, and as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Marine Corps from January 1969 to March 1970, which includes service in the Republic of Vietnam.  He was awarded the Purple Heart medal as the result of injuries sustained during service.  The Veteran died in May 2011.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO) rating decision dated February 2010, which denied service connection for pancreatic cancer.  

In a February 2012 notification letter, the RO determined that the Appellant met basic eligibility for substitution as the spouse of the Veteran, and substituted the Appellant as the claimant in the Veteran's appeal for service connection for pancreatic cancer.   Accordingly, the Appellant has been substituted for the claimant for purposes of adjudicating the claim to completion.  See 38 U.S.C.A. § 5121A (allowing for substitution in case of death of a claimant who dies on or after October 10, 2008).

The Appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2016.  A copy of the hearing transcript is of record.

The Appellant perfected the appeal for service connection for pancreatic cancer, to include as secondary to service-connected diabetes mellitus, and her claim is now before the Board for appellate proceedings.
FINDINGS OF FACT

1.  The Veteran was diagnosed with pancreatic cancer in May 2009.

2.  The Veteran is presumed to have been exposed to an herbicide agent during his service in the Republic of Vietnam in from 1969 to 1970.

3.  The evidence is against a finding that the Veteran's pancreatic cancer is related to his exposure to an herbicide agent while serving in the Republic of Vietnam.

4.  The evidence is at least in equipoise as to whether the Veteran's pancreatic cancer was secondary to service-connected diabetes mellitus.


CONCLUSION OF LAW

In resolving reasonable doubt in the Appellant's favor, the criteria for service connection for pancreatic cancer, to include as secondary to service-connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.326(a) (2016).  Because the Board is granting service connection for pancreatic cancer, as secondary to service-connected diabetes mellitus, it is not necessary to discuss VA's duties to assist and notify under the VCAA as to this claim.

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004);  see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In the case of a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a)(6)(iii).  Certain diseases shall be service connected if a veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied. 

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346  (1994); see also Notice, 61 Fed. Reg. 41,442 -449  (1996).  Further, the Secretary has found that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See 68 Fed. Reg. 27,630 (May 20, 2003).  The Board notes that pancreatic cancer is not a disease specifically presumed to be caused by herbicide exposure.  38 C.F.R. § 3.309(e) (2016). 

Nevertheless, presumptions of service connection are not intended to limit service connection to that basis of entitlement when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d) (2016).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, private treatment records establish that the Veteran was diagnosed with pancreatic cancer in May 2009. 

The Veteran contended, in a January 2010 notice of disagreement, that his pancreatic cancer was secondary to Agent Orange exposure.  Military personnel records indicate the Veteran served in Vietnam, and received the Vietnam Service Medal and the Vietnam Campaign Medal with device.  Accordingly, the Veteran is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii) (2016).

However, the only evidence of record linking the Veteran's pancreatic cancer to his exposure to herbicide agents while serving in Vietnam is his own statement within the January 2010 notice of disagreement.  The Board finds that the Veteran was not competent to provide the etiology of his pancreatic cancer, which is a question requiring medical training and expertise.  See 38 C.F.R. § 3.159(a) (2016).  Therefore, based upon review of the probative evidence of record, the Board finds that a nexus has not been established between the Veteran's pancreatic cancer and any in-service event or injury, including his exposure to herbicide agents.  Therefore, the Board finds that service connection for pancreatic cancer, as caused by exposure to herbicide agents, is not warranted.  38 C.F.R. § 3.303(d).  Because a preponderance of evidence is against the claim, the doctrine of the benefit of the doubt is not for application.  

In an April 2011 substantive appeal, the Veteran contended that his pancreatic cancer was secondary to his service-connected diabetes mellitus.  The Board finds that the evidence is at least in equipoise as to whether pancreatic cancer is secondary to service-connected diabetes mellitus.

In an October 2011 certificate of death, the Veteran's immediate cause of death was listed as pancreatic cancer, and diabetes mellitus was listed as the underlying cause which initiated the events resulting in death.

In a February 2016 VA medical opinion, the VA examiner indicated that the relationship between diabetes and pancreatic cancer has not been fully established.  The examiner indicated that some studies have shown that diabetes associated with pancreatic cancer is likely due to the tumor itself while other studies have shown a possible etiologic association between serum levels of glucose, insulin, insulin resistance and pancreatic cancer risk.  The VA examiner opined that while there is an association between diabetes type II and pancreatic cancer, the current studies of the underlying mechanism or etiology is unclear, and therefore, he opined that it is less likely than not that his pancreatic cancer is proximately due to or aggravated beyond normal progression by the Veteran's history of diabetes.

The Appellant, through her representative, submitted a statement in July 2016 which included medical research articles that support the argument that the Appellant is entitled to the benefit of the doubt in regards to her claim.  The articles submitted, based on data from epidemiological studies, indicate that diabetes is thought to be both a potential cause and effect of pancreatic cancer.  One article opines that pancreatic cancer could be added to the list of complications of diabetes, however, it also indicated that other epidemiological studies have concluded that diabetes is not a risk factor for pancreatic cancer. 

In an October 2016 hearing, the Appellant contended that the Veteran's pancreatic cancer was secondary to his service-connected diabetes mellitus based on her research into studies on the association of several types of cancer with diabetes.  However, the Appellant is not competent to provide the etiology of the Veteran's pancreatic cancer, which the Board finds is a question requiring medical expertise.  See 38 C.F.R. § 3.159(a) (2016).

Given the above, the Board finds that the evidence of record is in relative equipoise as to the Appellant's claim for service connection for pancreatic cancer, as secondary to service connected diabetes mellitus.  The Board finds probative the medical literature submitted by the Appellant and commented upon by the February 2016 VA examiner regarding the conflicting epidemiological studies relating to the correlation between diabetes mellitus and pancreatic cancer.  The Board has reviewed the literature provided by the Appellant, and notes that the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  The Board finds probative the February 2016 VA examiner's statements, which substantiate the Appellant's contentions that certain studies indicate a etiologic association between diabetes and pancreatic cancer, but also that the studies have not fully established the correlation between diabetes and pancreatic cancer.  Further, the Board assigns probative weight to the Veteran's certificate of death which indicated the Veteran's diabetes mellitus initiated the events resulting in his death, with the immediate cause of death being pancreatic cancer.  

Although the February 2016 VA examiner gave a negative nexus and aggravation opinion based on the conflicting medical literature, the Board finds that the medical literature and other probative medical evidence of record are in relative equipoise as to whether the Veteran's pancreatic cancer was proximately due to the Veteran's diabetes mellitus.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for pancreatic cancer, as secondary to service-connected diabetes mellitus, is warranted.  38 U.S.C.A. § 1101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


ORDER

Service connection for pancreatic cancer is granted.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


